Citation Nr: 1132593	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-22 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from January 1971 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran appeared and testified at a hearing conducted before the undersigned Veterans Law Judge at the RO in July 2011.  A copy of the transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand of the Veteran's claim is necessary for additional development based upon information that he provided at the July 2011 hearing.  Specifically, the Board notes that a general medical VA examination was conducted in February 2008.  The examiner diagnosed the Veteran to have degenerative joint disease of the lumbar spine; ischemic vascular disease of the left lower extremity (peripheral vascular disease); hepatitis C; and bilateral pes planus and osteoarthritis.  The examiner stated that the Veteran is able to participate in sedentary unskilled labor.  

In the rating decision issued in February 2008, the RO determined that the Veteran had the following disabilities, rated as indicated:  peripheral vascular disease of the left lower extremity, 40 percent disabling; peripheral vascular disease of the right lower extremity, 20 percent disabling; severe bilateral pes planus with hallux valgus, 10 percent disabling; degenerative joint disease of the lumbar spine, 0 percent disabling; and hepatitis C, 0 percent disabling.  The combined rating for these disabilities was 60 percent.  The RO determined that the Veteran was not permanently and totally disabled from being employed and denied his claim.

VA treatment records obtained thereafter demonstrate that, as of December 2008, the Veteran had the following active problems:  hyperlipidemia, hypertension, allergic rhinitis, peripheral vascular disease, intermittent claudication, hepatitis C, chronic back pain, polysubstance dependence and drug-induced mood disorder.  These records demonstrate that the Veteran was admitted to the VA Domiciliary on October 17, 2007, for substance abuse treatment and vocational rehabilitation.  He was discharged from the VA Domiciliary on July 2, 2008, having met all rehabilitation goals.  He was considered work ready.  However, in January 2010, the Veteran submitted a December 2009 letter from the U.S. Office of Personnel Management that advised him that he was found to not be qualified for the position of Housekeeping Aid because his medical condition presents an unacceptable safety and health risk and is likely to adversely affect his ability to perform the full range of duties required for the positions.  It does not specifically state what medical condition to which it is referring (although the Veteran testified as to having had had a positive tuberculin test).  The Board notes that the Veteran was last employed as a housekeeper for a hotel from February to May of 2007.

At the hearing held in July 2011, the Veteran testified that, since the February 2008 VA examination, he has undergone three surgeries relating to the peripheral vascular disease in his left lower extremity, and that he expected to have a fourth one soon thereafter.  He also testified that these surgeries were performed by a private physician at a private medical facility and that he thought these records were part of his claims file.  A review of the claims file, however, demonstrates that these private treatment records have not been associated with it.  Thus, on remand, the Veteran should be contacted and asked to provide either a release for VA to obtain these private treatment records or to submit them to VA himself to support his claim of a worsening of his peripheral vascular disease in the left lower extremity.

As for the remaining claimed disabilities, the Veteran testified that these conditions have worsened since he was last examined and that he has been treated at VA for these conditions.  He also indicated that he has undergone recent diagnostic testing for his lumbar spine (x-rays and MRI) and hepatitis C (ultrasound and MRI).  He also now claims that he has a degenerative disc disease of the cervical spine with associated tingling in one of his arms for which he had recently undergone work up.  Since the last VA treatment records in the claims file are dated in December 2008, the Board finds that efforts should be undertaken to obtain subsequent VA treatment records as they may be highly relevant to the Veteran's claim that his disabilities have worsened, and to the new claim of having degenerative disc disease of the cervical spine.

Finally, the Board finds that VA examination is warranted to determine the current severity of the Veteran's nonservice-connected disabilities.  These should include peripheral vascular disease of the lower extremities, degenerative joint disease of the lumbar spine, degenerative disc disease of the cervical spine, hepatitis C, and bilateral pes planus with hallux valgus.  In addition, as VA treatment records also show hypertension and allergic rhinitis as active problems, these conditions should also be considered in determining the Veteran's nonservice-connected disabilities and whether he is permanently and totally disabled therefrom such that he is unemployable.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to complete release forms authorizing VA to obtain the treatment records of the private physician who has treated him for his peripheral vascular disease, including performing multiple surgeries on the left leg, and from the private medical facility at which those surgeries were performed.  The Veteran should be advised that, in lieu of submitting completed release forms, he can submit these private medical treatment records to VA himself.  If the Veteran provides completed release forms, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

2.  Obtain the Veteran's medical records from the VA Medical Center in Nashville, Tennessee from January 2009 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

3.  After the above development has been completed and all available evidence obtained, schedule the Veteran for a VA pension examination to determine the nature, extent and severity of all disabilities found to be present, to include, but not limited to, peripheral vascular disease of the lower extremities, degenerative joint disease of the lumbar spine, degenerative disc disease of the cervical spine, hepatitis C, bilateral pes planus with hallux valgus, hypertension and allergic rhinitis.  Any diagnosed disorder must be evaluated for the specific purpose of assessing its relative degree of industrial impairment, in light of the Veteran's medical and vocational history.  The examiner must describe the total impact of the Veteran's disabilities on his employability.  The examiner should describe what types of employment activities are limited because of the Veteran's disabilities, and what, if any, type of employment is feasible.  A complete rationale should be given for all opinions and conclusions expressed.

4.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


